Citation Nr: 0425802	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-09 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1968 to September 1972.  Service in Vietnam 
is indicated by the evidence of record.  He died in July 
2001.  The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  She perfected a timely appeal of this 
decision in June 2002.  

The appellant testified at a Travel Board Hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of the hearing is associated with the claims file.  During 
the hearing, she submitted additional evidence with a waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2003). 

In August 2004, the appellant's Motion for Advancement on the 
Docket was denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

Reasons for remand

Nexus opinion

The veteran's death certificate lists the cause of death as 
metastatic malignant melanoma.  The appellant contends that 
the veteran's death was related to service.  Specifically, 
she maintains that his malignant melanoma was the result of 
exposure to Agent Orange in Vietnam.

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period will be presumed to have been 
exposed to an herbicide agent during that service.  See 38 
U.S.C.A. § 1116(f) (West 2002).  When such a veteran develops 
a disorder listed in 38 C.F.R. § 3.309(e) (disorders shown to 
be caused by exposure to Agent Orange), the disorder shall be 
presumed to have been incurred during service.  However, 
malignant melanoma is not listed in 38 C.F.R. § 3.309(e) as a 
disease that has been found as the result of scientific 
studies to be related to exposure to Agent Orange.  Service 
connection for this disorder may not, therefore, be 
established based on the presumption of service connection 
for veterans who were exposed to Agent Orange.

The appellant may, nonetheless, establish service connection 
based on direct causation.  The United States Court of 
Appeals for the Federal Circuit has held that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Thus, if medical evidence 
establishes a nexus between the veteran's melanoma and Agent 
Orange exposure during service, service connection may be 
granted.

In support of her claim, the appellant has submitted copies 
of various studies reflecting an association between melanoma 
and Agent Orange exposure.  
With respect to the articles submitted by the appellant, the 
Board acknowledges that medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the material submitted by the appellant 
does not specifically relate to the veteran's death.  To is 
now well settled that treatise evidence which is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  In light of this evidence, which 
in and of itself is not enough to grant the claim, the Board 
feels that a specific medical nexus opinion would aid in the 
adjudication of this claim.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2003) 
[medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim].    

Unadjudicated issue

The record shows that the veteran filed a claim of 
entitlement to service connection for melanoma due to Agent 
Orange exposure in June 2001, shortly before his death in 
July 2001.   An August 2001 rating decision deferred action 
on the claim pending receipt of his service medical records.  
Prior to adjudicating the claim, the RO received the 
veteran's death certificate showing that he died in July 2001 
due to metastatic malignant melanoma.  

In a statement dated April 15, 2002, the appellant requested 
entitlement to accrued benefits.  See 38 C.F.R. § 3.1000(c) 
[applications for accrued benefits must be filed within one 
year after the date of the veteran's death].  The issue of 
the appellant's entitlement to accrued benefits, in this case 
those accruing from the veteran's June 2001 claim of 
entitlement to service connection for malignant melanoma, has 
not been adjudicated by the RO.  

The Board observes that it is arguable whether the 
unadjudicated accrued benefits claim is inextricably 
intertwined with the issue of entitlement to service 
connection for the cause of the veteran's death.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  However, in the 
interest of economy, since this case is being remanded for 
additional development as to the death claim, VBA should take 
this opportunity to adjudicate the accrued benefits claim.  

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should arrange for the claims 
folder to be reviewed by a VA physician.  
After review of the medical history and 
the evidence submitted by the appellant, 
the reviewing physician should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's fatal 
malignant melanoma was the result of 
exposure to Agent Orange.    

2.  Following completion of the above 
development, VBA should adjudicate the 
issue of the appellant's entitlement to 
accrued benefits based upon the veteran's 
June 2001 claim of entitlement to service 
connection for malignant melanoma.  VBA 
must send the appellant a letter 
notifying her of the decision concerning 
her accrued benefits claim, and if the 
claim is denied give her an opportunity 
to appeal that issue.  If, and only if, 
the appellant perfects a timely appeal to 
the Board concerning the accrued benefits 
claim should it be returned to the Board 
for further appellate consideration.

3.  VBA should also readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
provided appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





CONTINUED ON NEXT PAGE



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




